DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
The dependency of claims 10-14 is problematic. In PA rejections, claim 10 is considered dependent upon claim 9, claim 11 is dependent upon claim 10, claim 12 is dependent upon claim 9, claim 13 is dependent upon claim 12, and claim 14 is dependent upon claim 12.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 20: “a receiver” and “a transmitter”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US Publication 2020/0020097 A1, hereafter Do), in view of Bates et al. (US Patent 9,165,360 B1, hereafter Bates). 
As per claim 1, Do teaches the invention substantially as claimed including an intensity transformation augmentation system (ABSTRACT), comprising: 

receive, via a receiver, a training set of medical scans (FIG. 4 shows a flow for training (#402) and using mechanisms (#104) for automatically generating a bone age assessment from a radiograph (#418). During the training phase, radiograph images 404 and corresponding radiology reports 406 are received. FIG. 14 #1402 showing an original training set of medical scans, and #1410 showing preprocessed training set of medical scans); 
generate a plurality of sets of augmented images, wherein each set of augmented images in the plurality of sets of augmented images is generated by performing a set of intensity transformation functions on one of the training set of medical scans (FIG. 5 showing a method for training a bone assessment system (FIG. 4 #104). The training including training a classification neural network (FIG. 4 #416; FIG. 5 #514). In order to reduce the likelihood that the trained neural network will be overfitted to the training data set, Do performs a plurality of transformations, such as geometric transformations, pixel transformations, noise injections, and/or color jittering, to the training data set to augment the training data. Table 3 (page 9 left col.) shows example transformation functions. Among the various transformations, at least variations in contrast and intensity of an input image can be regarded as intensity transformations (para. [0075])); 
generate a computer vision model by performing a training step on the plurality of sets of augmented images, wherein each augmented image of a set of augmented 
receive, via the receiver, a new medical scan (FIG. 4 #418); 
generate inference data by performing an inference function that utilizes the computer vision model on the new medical scan (para. [0044]; FIG. 4#420, 422); and 
transmit, via a transmitter, the inference data to a client device for display via a display device (FIG. 3 #304; FIG. 4 #426, 428; para. [0059] last 7 lines; para. [0060] first 6 lines; para. [0084]). 
  Do discloses various anatomy features in a training image (FIG. 7 #704), but does not teach that each of the set of intensity transformation functions are based on density properties of corresponding one of a plurality of different anatomy features present in the training set of medical scans.
Bates discloses a system for automated analysis of medical scans (ABSTRACT). In order to conduct an efficient and effective review of medical scans, the system comprises one or more predetermined threshold values and/or ranges of voxel densities or intensities corresponding to a particular tissue or region of a subject patient. Such predetermined threshold values and/or ranges can be utilized by the system to efficiently and effectively determine whether a particular voxel of scanned subject data corresponds to a particular tissue and/or region (col. 6 line 40-col. 7 line 4).


As per claim 2, dependent upon claim 1, Do in view of Bates teaches that the plurality of different anatomy features include bone, soft tissue, fat, fluid, and air (Bates: col. 6 line 58-col. 7 line 4). 

As per claim 3, dependent upon claim 1, Do in view of Bates teaches performing one of the set of intensity transformation functions on the one of the training set of the medical scans includes adjusting a contrast of image data of the one of the training set of medical scans to accentuate the corresponding one of the plurality of different anatomy features (Do para. [0075] lines 18-25). 

As per claim 4, dependent upon claim 1, Do in view of Bates teaches performing one of the set of intensity transformation functions on the one of the training set of the medical scans includes adjusting a brightness of image data of the one of the training set of medical scans to accentuate the corresponding one of the plurality of different anatomy features (Do para. [0075] lines 18-25).



As per claim 9, dependent upon claim 1, Do in view of Bates teaches that each of the set of intensity transformation functions is performed on raw sensor data of one of the training set of medical scans to generate one of a corresponding set of augmented images (Bates col. 6 lines 58-67 “Hounsfield Units” being raw sensor data, such as CT scan; FIG. 4A #402). 

As per claim 15, dependent upon claim 1, Do in view of Bates teaches each of the set of intensity transformation functions is in accordance with a different density window boundary pair (Bates: col. 6 lines 58-67 “40 to 80”, “40 to 100”, “-84 to -10” etc). 

Claim 20, an independent method claim, is rejected as applied to system claim 1 above.

Claims 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US Publication 2020/0020097 A1, hereafter Do), in view of Bates et al. .
As per claim 10, Do in view of Bates discloses a first data format for raw sensor data (Bates col. 6 lines 58-67 “Hounsfield Units”), but does not disclose the second data format. 
Taerum discloses that raw sensor data from modality (e. g. CT scan) is in Hounsfield Units (para. [0003], [0144]). Raw sensor data is converted to another form, such as bitmap (para. [0425]). Taerum further teaches that JPEG is another data format (para. [0315]).
Taking the combined teachings of Do, Bates and Taerum as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider another data format in order to accommodate  for image processing algorithms. 

As per claim 11, dependent upon claim 10, Do in view of Bates and Taerum, teaches the second data format is a JPEG image format (Taerum para. [0315]). 

As per claim 17, Do in view of Bates does not teach the recited limitations. 
Taerum discloses a machine learning model for identification and quantification of possibly malignant regions (ABSTRACT; FIG. 56). The training data comprises a plurality of batches of labeled image sets, each image set comprises image data representative of an input anatomical structure, and each image set including at least one label which: classifies the entire input anatomical structure as containing a lesion 
Taking the combined teachings of Do, Bates and Taerum as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider labeling and inferencing as performed by Taerum in order to detect abnormality in a new medical scan.

As per claim 18, dependent upon claim 1, Do in view of Bates and Taerum teaches each medical scan of the training set of medical scans includes a set of image slices, and wherein the set of intensity transformation functions is performed on each of the set of image slices on one of the training set of medical scans to generate a corresponding set of augmented images of the plurality of sets of augmented images (Taerum para. [0026], [0153]). 

As per claim 19, dependent upon claim 1, Do in view of Bates and Taerum teaches the training set of medical scans includes a plurality of longitudinal data sets that each include a plurality of medical scans, wherein the set of intensity transformation functions is performed on each of the plurality of longitudinal data sets to generate a .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US Publication 2020/0020097 A1, hereafter Do), in view of Bates et al. (US Patent 9,165,360 B1, hereafter Bates), as applied above to claim 9, and further in view of Wang et al. (US Publication 2011/0122241 A1, hereafter Wang).
As per claim 12, dependent upon claim 9, Do in view of Bates does not teach the recited limitations. 
Wang discloses various intensity transformation functions in which input pixel values and output pixel values have one-to-one correspondence (FIG. 5A-5E). These transformation functions are considered deterministic functions. 
Taking the combined teachings of Do, Bates and Wang as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing intensity transformation as performed by Wang in order to calculate each one of a plurality of pixel values of the augmented image as a deterministic function of each corresponding one of a plurality of density values of the raw sensor data. 

As per claim 13, dependent upon claim 12, Do in view of Bates and Wang teaches the deterministic function utilized by at least one of the set of intensity transformation functions is a non-linear function of density value (Wang FIG. 5A-5C). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US Publication 2020/0020097 A1, hereafter Do), in view of Bates et al. (US Patent 9,165,360 B1, hereafter Bates) and Wang et al. (US Publication 2011/0122241 A1, hereafter Wang), as applied above to claim 12, and further in view of Sakai et al. (US Publication 2019/0056496 A1, hereafter Sakai).
As per claim 14, Do in view of Bates and Wang does not teach the recited limitations. Sakai discloses an intensity distribution in accordance with a cumulative distribution function of density value, and wherein the cumulative distribution function is in accordance with a normal distribution (para. [0075]).
 Taking the combined teachings of Do, Bates, Wang and Sakai as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider an intensity distribution according to the distribution disclosed in Sakai in order to provide an normal cumulative distribution of intensity.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US Publication 2020/0020097 A1, hereafter Do), in view of Bates et al. (US Patent 9,165,360 B1, hereafter Bates, as applied above to claim 1, and further in view of 
Skelton et al. (US Publication 2010/0010587 A1, hereafter Skelton).
As per claim 16, Do in view of Bates does not teach the recited limitations. Skelton discloses a client device with a user interface to prompt the user to select one of a plurality of guided programming algorithms from a guided programming algorithm 
Taking the combined teachings of Do, Bates and Skelton as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Skelton’s user interface into Do and Bates’ system for receiving function parameters in order to perform intensity transform in an interactive and convenient manner. 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664